730 A.2d 1289 (1999)
158 N.J. 681
Cynthia KRISTIANSEN, Administratrix and Administratrix Ad Prosequendem of the Estate of Kyle Kristiansen, Deceased and Cynthia Kristiansen, Individually, Plaintiff-Appellant,
v.
Robert MORGAN, et al., Defendants, and
State of New Jersey, Department of Transportation, Defendant-Respondent.
Supreme Court of New Jersey.
March 15, 1999.
The opinion and judgment of the Court in the within matter having been filed on March 12, 1998, and reported at 153 N.J. 298, 708 A.2d 1173, and the Court having determined that a reference to N.J.S.A. 34:15-10 contained therein requires clarification;
And good cause appearing;
It is ORDERED that the court's opinion is modified as follows at 154 N.J. 312, 712 A.2d 1116:
The Legislature clearly chose only three two categories of workers to whom it would extend an election of whether to file a common-law tort action or a claim for benefits under the Act. N.J.S.A. 34:15-10 provides an election to two groups of injured employees. children under the age of eighteen. That section also provides that injured employees: (1) those under the age of eighteen without proper employment certificates; and or (2) those employed in violation of our child labor laws. They may elect to pursue workers' compensation benefits in the Division that are double the normal benefits, or they may file a common law negligence action in the Superior Court against the employer and fellow worker.
[Citations and remainder of paragraph omitted.]
and it is further
ORDERED that this Order be published as a supplement to the Court's opinion in the within matter.